DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8 of the response, filed 07/26/2021, with respect to the previous rejection of Claim 8 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The previous indefiniteness has been removed from Claim 8; therefore, the previous rejection of Claim 8 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments filed 07/26/2021, regarding the rejection of Claim 21 under 35 U.S.C. §112(b), have been fully considered but they are not persuasive.  Claim 21 still discloses the limitation “a rotor blade attachment root section”, which make the claim indefinite, since Claim 21 depends upon Claim 14, and Claim 14 also discloses a rotor blade attachment root section.
Applicant’s arguments, see Pages 8-12 of the response, filed 07/26/2021, with respect to the rejection of Claims 1-2, 4-5, 7-10, and 12-13 made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The amendments to Claims 1 and 8 of the cooling circuit having a purge exit directed through a trailing edge of the rotor blade attachment platform section and a film cooling exit directed toward a suction or pressure side of the CMC airfoil is not disclosed by the previously cited prior art.  Therefore, the rejections of Claims 1-2, 4-5, 7-10, and 12-13 made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Applicant's arguments filed 07/26/2021, regarding the rejection of Claims 14-15 and 18-21 under 35 U.S.C. §103, have been fully considered but they are not persuasive.  Claim 14 has .
Claim Objections
Claims 8, 14, 18-19, and 21 are objected to because of the following informalities:  
“a blade attachment platform section” in Claim 8, Lines 11 and 13 should read “a rotor blade attachment platform section”.
“a second first of the multiple” in Claim 8, Line 16 should read “a second of the multiple”.
“the multiple of platform-less rotor blades” in Claim 14, Line 8 should read “the multiple of non-metal alloy platform-less rotor blades”.
“a blade attachment root section” in Claim 14, Lines 9-10 should read “a rotor blade attachment root section”.
“the multiple of platform-less rotor blades” in Line 2 of Claims 18-19 should read “the multiple of non-metal alloy platform-less rotor blades”.
“blades , the” in Claim 21, Line 8 should read “blades, the”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-10, 12-13, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 discloses the limitation “the non-metal alloy blade” in Line 4 prior to disclosing a non-metal alloy blade.  Therefore, “the non-metal alloy blade” lacks antecedent basis in the claim.
Claim 1 also discloses the limitation “a first non-metal alloy blade” in Lines 11-12 after disclosing “the non-metal alloy blade”.  It is unclear whether the first non-metal alloy blade is the same as or different from the non-metal alloy blade disclosed earlier in Claim 1.
Claim 1 also recites the limitation "the trailing edge" in Line 18.  There is insufficient antecedent basis for this limitation in the claim.  The rotor blade attachment platform section is not disclosed as having a trailing edge prior to the recitation of “the trailing edge”.
For the purposes of compact prosecution, “the trailing edge” is being treated as reciting “a trailing edge” (similar to Claim 8).
Claim 1 also discloses the limitation “a platform transverse to the rotor blade attachment root section” in Lines 19-20.  However, Claim 1 already discloses a platform transverse to the rotor blade attachment root section in Line 9.  It is unclear whether the two disclosed platforms are the same platform or different platforms.
For the purposes of compact prosecution, “a platform transverse to the rotor blade attachment root section” in Lines 19-20 is being treated as reciting “the platform transverse to the rotor blade attachment root section”.
Claims 1 and 8 disclose the limitation “a suction side and a pressure side of the ceramic matrix composite airfoil”.  However, Claims 1 and 8 already disclose a suction and pressure side of a non-metal alloy platform-less rotor blade, of which the ceramic matrix composite airfoil is a 
For the purposes of compact prosecution, the two suction and pressure sides disclosed in both Claims 1 and 8 are being treated as being the same suction and pressure sides.
Claim 8 recites the limitation "the ceramic matrix composite airfoil" in the last 2 lines.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 fails to recite a ceramic matrix composite airfoil prior to the recitation of “the ceramic matrix composite airfoil”.
Claim 10 discloses the limitations “an airfoil” and “the airfoil” in Line 3.  However, Claim 10 depends upon Claim 8 (via Claim 9), and Claim 8 already discloses an airfoil (the ceramic matrix composite airfoil).  It is unclear whether “an airfoil” in Claim 10 is the same as or different from the airfoil in Claim 8, and if they are different, it is unclear to which airfoil “the airfoil” in Claim 10 refers.
Claim 12 discloses the limitation “a cooling circuit that comprises an inlet in a base of the rotor blade attachment root section with a purge exit and a film cooling exit along the rotor blade attachment platform section”.  However, Claim 12 depends upon Claim 8 (via Claim 9), and Claim 8 already discloses a cooling circuit that comprises an inlet in a base of the rotor blade attachment root section with a purge exit and a film cooling exit along the rotor blade attachment platform section.  It is unclear whether the cooling circuit of Claim 12 is the same as or different from the cooling circuit of Claim 8.
Claim 21 discloses the limitation “a rotor blade attachment root section received within a slot in the rotor disk” in Lines 2-3.  However, Claim 21 depends upon Claim 14, and Claim 14 
For the purposes of compact prosecution, “a rotor blade attachment root section received within a slot in the rotor disk” in Lines 2-3 of Claim 21 is being treated as reciting “the rotor blade attachment root section”.
Claim 21 also recites the limitation "the platform" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 21 nor Claim 14 (upon which Claim 21 depends) disclose a platform prior to the recitation of “the platform”.
For the purposes of compact prosecution, “the platform” is being treated as reciting “a platform”.
Claim 23 discloses the limitation “the pocket”.  However, Claim 23 depends upon Claim 22, and Claim 22 discloses two pockets (one in each of the first and second recesses).  It is unclear to which pocket “the pocket” in Claim 23 refers. 
Claims 2, 9, 13, and 22 are rejected due to their dependence upon rejected independent Claims 1 and 8.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 discloses the limitation of communicating an airflow through each of the multiple of rotor blade attachments.  However, Claim 15 depends upon Claim 14, and Claim 14 also discloses communicating an airflow through each of the multiple of rotor blade attachments.  Therefore, Claim 15 fails to further limit the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corsmeier (US Patent No: 5,222,865) in view of Dundas (US Patent No: 7,284,958).
Regarding Claim 14: Corsmeier discloses a method of assembling a rotor disk assembly for a gas turbine engine.  The method comprises retaining a multiple of non-
Dundas teaches a rotor blade attachment (Figures 2-4, No. 19) manufactured of a metal alloy material (Column 6, Lines 3-8 — attachment can be manufactured from CMSX-4).
Before the effective filing date of the claimed invention, it would have been
obvious to one of ordinary skill in the art to make the rotor blade attachment of Corsmeier manufactured of a metal alloy, as taught by Dundas, for the purpose of providing the rotor blade attachment with high temperature strength, good phase stability, and oxidation, hot corrosion, and coating performance in extensive engine service (see Background section of Improved Single Crystal Superalloys).
Regarding Claim 15: Corsmeier, as modified by Dundas, discloses the method as recited in Claim 14, further comprising communicating an airflow through each of the multiple of rotor blade attachments (Corsmeier: Figures 18 & 20, No. 78; Column 4, Lines 61-64).
Regarding Claim 18: Corsmeier, as modified by Dundas, discloses the method as recited in Claim 14, further comprising retaining each of the multiple of the platform-less rotor blades adjacent to a rim (72) of the rotor disk (Corsmeier: Figures 18-20).
Regarding Claim 19: Corsmeier, as modified by Dundas, discloses the method as recited in Claim 18, further comprising spacing a root attachment of each of the multiple of platform-less rotor blades from the rim of the rotor disk (Corsmeier: Figures 17, 21, & 22).
Regarding Claim 20: Corsmeier, as modified by Dundas, discloses the method as recited in Claim 18, further comprising locating each of the multiple of rotor blade attachments adjacent to each other thereby shielding the rim of the rotor disk with a rotor blade attachment platform section (Corsmeier: Figure 11).
Regarding Claim 21: Corsmeier, as modified by Dundas, discloses the method as recited in Claim 14, wherein each of the multiple of rotor blade attachments comprises a rotor blade attachment platform section (81, 90, 92, 94, 96, 98) that extends from the rotor blade attachment root section (68) (Figures 17-20), the rotor blade attachment platform section having a first and second recess in a platform (81) transverse to the rotor blade attachment root section (see previous OA), the rotor blade attachment platform section forming a top surface (81) of the rotor blade attachment, the first recess contoured to a suction side of a first non-metal alloy platform-less rotor blade of the multiple of .
Allowable Subject Matter
Claims 1 and 8 would be allowable if rewritten or amended to overcome the objections to the claims and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a rotor blade attachment or rotor disk assembly comprising a rotor blade attachment, wherein the rotor blade attachment comprises a cooling circuit having a purge exit directed through a trailing edge of a rotor blade attachment platform section and a film cooling exit directed toward a suction or pressure side of a CMC airfoil.  
Claims 2, 9-10, 12-13, and 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745